Citation Nr: 0708330	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-34 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
cyst excision of the perianal area, currently evaluated as 10 
percent disabling.

2.  Entitlement to a rating in excess of 30 percent for skin 
lesions of the chest and back prior to March 18, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
February 1989.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), which 
continued the 10 percent evaluation assigned to the residuals 
of a cyst excision in the perianal area and a rating of 30 
percent for the skin lesions of the chest and back.  In 
September 2006, this case was remanded by the Board so that a 
Travel Board hearing could be scheduled.  In December 2006, 
the veteran testified before the undersigned at a Travel 
Board hearing conducted at the Indianapolis RO.

During the pendency of this appeal, the RO issued a rating 
decision in December 2004 that increased the disability 
evaluation assigned to the skin lesions of the chest and back 
to 60 percent, effective March 18, 2003.  The Board notes 
that when a claim for an original or increased rating is 
submitted, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law or regulations; it 
therefore follows that such a claim remains in controversy 
where less than the maximum benefit is allowed.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed 
a notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum amount available, does not 
abrogate the appeal.  Id.  The skin lesions of the veteran's 
back and chest (diagnosed as steatocystoma multiplex) have 
been rated under Diagnostic Code (DC) 7806 for eczema.  The 
award of a 60 percent evaluation effective March 18, 2003 is 
the maximum amount allowed under DC 7806.  However, the 
veteran had filed his claim on June 10, 2002 and the maximum 
amount assigned was made effective only from March 18, 2003.  
Therefore, the maximum benefit has not been awarded prior to 
March 18, 2003.  This issue remains on appeal.


FINDINGS OF FACT

1.  There is no evidence prior to August 30, 2002 of 
exfoliation, exudation, or itching of an exposed surface or 
extensive area related to the perianal cyst excision 
residuals.

2.  From August 30, 2002, the veteran's perianal cyst 
excision residuals are not shown to be more than 12 square 
inches and are manifested by mild scarring with 
hyperpigmentation, without resulting in impairment of 
function.

3.  There is no evidence of record developed prior to August 
30, 2002 of ulceration, extensive exfoliation or crusting and 
systemic or nervous manifestations related to the skin 
condition of the chest and back; nor was the condition 
exceptionally repugnant.

4.  From August 30, 2002, the veteran's back and chest 
lesions were manifested by multiple nodules that ranged in 
size from 5 millimeters to 2 centimeters in diameter, with no 
erythema, no need for constant or near-constant systemic 
therapy, and not more than 40 percent of the body affected.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 for the 
residuals of a cyst excision in the perianal area prior to 
August 30, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.20, DCs 7806, 7819 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a cyst excision in the perianal area 
from August 30, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.20, DCs 7801, 7806, 7819 (2006).

3.  The criteria for an evaluation in excess of 30 percent 
for a skin condition of the chest and back prior to August 
30, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.20, DC 7806 (2002).

4.  The criteria for an evaluation in excess of 30 percent 
for a skin condition of the chest and back from August 30, 
2002 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.20, DC 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson,  
444 F. 3d 1328 (Fed. Cir. 2006).

In August 2002, June 2004, August 2005 and January 2006 
letters, the RO informed the veteran of its duty to assist 
him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims.  He was told what 
evidence was needed to substantiate his claims, to include 
what evidence and information VA would obtain in his behalf 
and what information and evidence he could submit.  He was 
told to submit any evidence relevant to his claims.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The February 2003 
SOC and the December 2004 and January 2006 SSOC's were 
issued, each of which provided the veteran with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In a 
notice mailed in March 2006, the veteran was provided with 
the provisions of the Dingess case.  Any defect as to 
timeliness is moot, given the disposition of this claim.  

II.  Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2006).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.114 (2006).

The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  The 
veteran was afforded notice of these changes in the February 
2003 SOC.  Therefore, the Board may proceed with a decision 
on the merits of the claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service-connected residuals of excision of the 
perianal area is evaluated pursuant to the criteria found at 
38 C.F.R. § 4.118, Diagnostic Code 7819.   The "old" criteria 
under Code 7819 (new growths, benign, skin) state that the 
disorder is to be rated as eczema pursuant to Diagnostic Code 
7806.  The veteran's skin lesions of the chest and back are 
also rated under Code 7806.   

According to the rating criteria in effect prior to August 
30, 2002, a 10 percent evaluation requires exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation was warranted for 
eczema with exudation or constant itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation required 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations, or which is exceptionally 
repugnant.  38 C.F.R. Part 4, 7806 (2002).

According to the rating criteria in effect from August 30, 
2002, a 30 percent evaluation is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12 month period.  A 60 percent evaluation is 
warranted when there is more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12 month period.  38 C.F.R. Part 4, 7806 
(2006).

From June 20 through August 30, 2002, benign neoplasms are to 
be rated as for eczema, dependent upon location, extent and 
repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. Part 4, DC 7819 (2002).

From August 30, 2002, benign neoplasms are to be rated as 
scars (DCs 7801, 7802, 7803, 7804, or 7805); or as impairment 
of function of the affected part.  See 38 C.F.R. Part 4, DC 
7819 (2006).  According to DC 7801, a 10 percent evaluation 
is warranted for scars which are is deep, cause limited 
motion, or cover an area or areas exceeding 6 square inches 
939 sq. cm.).  A 20 percent evaluation requires scar(s) that 
cover an area or areas exceeding 12 square inches (77 sq. 
cm).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

Perianal cyst excision residuals

The relevant evidence of record included the report of a 
December 2002 VA examination of the veteran.  There were some 
hyperpigmented macules and some quiescent hidradenitis 
changes in the inguinal folds and in the perirectal area.  He 
was noted to be taking Accutane for a skin condition of the 
back and chest which had had a secondary benefit on the 
perirectal area.  There was no evidence of any cyst 
recurrence in the rectal area.

VA reexamined the veteran in June and August 2004.  The 
former examination noted his complaints of perianal boils 
that would become inflamed and would drain and weep.  He 
stated that there were no current lesions, although some had 
been present the week before.  He refused an examination of 
the affected area.  During the latter examination, he again 
referred to intermittent flare-ups of the perianal cysts, 
although he stated that none were currently present.  Again, 
this area was not actually examined.

VA outpatient treatment records showed that the veteran was 
seen on September 30, 2004 with four small boils that were 
too small to lance and which were tender to the touch.  On 
April 6, 2005, no recurrence was noted.  In May 2005, he 
reported that he had been experiencing an increase in the 
number of attacks.  On the 13th of May, the examination found 
a minimal area of induration and discomfort on the right 
buttock/perianal area.  The assessment was resolving abscess.  
On May 20th, he had three sites of involvement on the 
buttocks/perianal area.  On November 18, 2005, he had slight 
hyperpigmentation inside the gluteal crease and on the left 
side of the groin near the inguinal fold.

The veteran was examined by VA in December 2005.  This 
examination had revealed several isolated subcutaneous 
nodules and mild scarring with hyperpigmentation.  The 
diagnosis was cysts of the perianal and groin region 
affecting 5 percent of the legs, 0 percent of the exposed 
body, and 1.8 percent of the total body.  In December 2006, 
he was seen on an outpatient basis, at which time he was 
noted to have two nonpainful cystic lesions.  

The veteran testified before the undersigned in December 
2006.  He stated that he would get boils on the buttocks 
approximately 3 times a month; these would last from two to 
four days.  These would be accompanied by a fever and they 
affected his ability to sit and walk.  When these boils 
occurred he would take a sitz bath and use topical creams for 
treatment.  Following this hearing, he was seen by VA on an 
outpatient basis on December 6.  This noted two, nonpainful 
cystic lesions.

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 10 percent at 
any time during the appeal period has not been established.  
There is no evidence of record that shows entitlement to an 
evaluation in excess of 10 percent under the rating criteria 
in effect through August 30, 2002.  In fact, there are no 
treatment records from this time period on which to base an 
increased evaluation.  Nor does the evidence developed from 
August 30, 2002 indicate that an evaluation in excess of 10 
percent is warranted.  There is no suggestion in the 
objective record that the veteran has residual deep, 
limiting, scars that cover an area or areas exceeding 12 
square inches.  The descriptions by the examiners have been 
to a much lesser degree.  In fact, the December 2005 VA 
examination described only several isolated nodules and a 
later treatment report noted only 2 cystic lesions and a 
tender perianal fissure.  Further, any scarring is shown to 
be mild, with some hyperpigmentation. This is consistent with 
the rating currently assigned.  Moreover, there is no 
objective indication in the multiple medical reports that 
these scars have caused limited motion.  As a consequence, it 
is found that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 10 percent 
at any time during the appeal period.  

Skin condition of the chest and back

The relevant evidence of record consisted of VA treatment 
records developed between 2002 and 2003.  On September 28, 
2002, his skin condition was predominantly on the abdomen, 
but also to a degree on the chest and back.  There were 50 
plus dermal nodules that ranged in size from 5 millimeters to 
2 centimeters.  About 5 to 10 percent of these had a central 
punctum.  The assessment was steatocystoma multiplex.  On 
February 19, 2003, he had a black head on the anterior chest 
to the lower right of the sternum with no surrounding 
erythema.  The assessment was black head versus epidermal 
cyst.  On March 18, 2003, he had multiple smaller cysts on 
the abdomen; tetracycline was added to his treatment regimen.

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 30 percent at 
any time prior to March 18, 2003 has not been established.  
There is no evidence of record that shows entitlement to a 50 
percent evaluation under the rating criteria in effect 
through August 30, 2002.  In fact, there are no treatment 
records from this time period on which to base an increased 
evaluation.  It is also found that an evaluation in excess of 
30 percent from August 30, 2002 through March 18, 2003 has 
not been demonstrated under either the old or the revised 
rating criteria.  The evidence noted above does not show that 
the veteran's condition resulted in ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations during the relevant time period.  The 
condition was also not described as being exceptionally 
repugnant.  Nor did this evidence demonstrate that more than 
40 percent of the entire body or more than 40 percent of 
exposed areas of the body were involved.  There was also no 
indication that during this time frame the veteran was being 
treated with constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12 month period; in fact, he was not 
prescribed such medication until March 18, 2003, the date 
that the 60 percent evaluation was made effective.  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
30 percent prior to March 18, 2003.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
perianal cyst excision residuals is denied.

Entitlement to an evaluation in excess of 30 percent for a 
skin condition of the chest and back prior to March 18, 2003, 
is denied.




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


